DETAILED ACTION
Application 16/768352, “Electrode for Lithium Secondary Battery and Lithium Secondary Battery Including the Same”, is the national stage entry of a PCT application filed on 5/29/20 and claims priority from a foreign application filed on 4/4/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/8/21.  

Official Notice
In order to improve the conciseness, this Office action may include instances wherein the examiner has relied on Official Notice of facts not in the record, asserting that certain limitations in one or more dependent claim are old, common knowledge or well-known expedients in the art without presenting documentary evidence in support of the assertion.  The facts relied on are intended only to fill gaps which might exist in the evidentiary showing to support the ground of rejection applied to the one or more dependent claim.  See MPEP 2144.03 for more information regarding USPTO policy on Official Notice.
Each reliance on Official Notice is marked in the body of this Office Action by the tag “[OFFICAL NOTICE]” so as to create a clear record as to which elements or limitations of the invention are addressed utilizing Official Notice. Additionally, a basis for the taking of Official Notice is includes in each instance so as to present science and/or technical reasoning to support the assertion.

Applicant may challenge any assertion of Official Notice. To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  
In the event that applicant adequately traverses the assertion of Official Notice, the examiner is required to provide documentary evidence in the next Office action if the rejection is to be maintained.  If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2014/0147738).  
Regarding claim 1-3 and 9-11, Chen teaches an electrode (see title) for a lithium secondary battery (paragraph [0021, 0072]), the electrode comprising: an electrode current collector (paragraph [0126]); and an electrode active material layer (paragraph [0126]) which is formed on one surface of the electrode current collector (paragraph [0137]) and includes an electrode active material and an organic binder (paragraphs [0126-0128]).  As to claim 9, Chen further teaches the electrode being a cathode (see title), which is a positive electrode.
Chen further teaches that the binder may be a material such as “polyethylene glycol diacrylate, polyethylene glycol dimethacrylate, a combination thereof and derivatives” (paragraphs [0128]) which is a polymer containing an ethylenically unsaturated group as required by claim 1, such as an acryloxy or methacryloxy group as required by claim 2, and includes an alkylene oxide group represented by formula X-3 as required by claims 10 and 11.  
As to claim 3, Chen further teaches that the binder may generally be included in a range of 1 to 30 percent by weight (paragraph [0128]), which substantially overlaps the claimed range of 0.5 to 20 parts by weight, and gives 10 wt% binder as an exemplary value (paragraph [0209]) which lies within the claimed range.  

Regarding claim 12, Chen remains as applied to claim 1.  Chen further teaches wherein the electrode active material layer further comprises a conductive material (“conductive agent”, paragraph [0126]) and a binder that does not contain an ethylenically unsaturated group (paragraph [0128] teaches various conventional polymeric binders groups such as “polyacrylonitrile, polyimides, polyesters, polyethers, fluorinated polymers” which may be included in addition to the polyethylene glycol diacrylate and include species such as PVDF which do not contain an ethylenically unsaturated group).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen (US 2014/0147738) and Wu (US 2018/0019471).
Regarding claim 4-7 and 13-14, Chen teaches a lithium secondary battery (e.g. paragraph [0072]) comprising: the electrode for a lithium secondary battery of claim 1 (see rejection of claim 1) and an electrolyte (paragraph [0021]).
Chen further teaches that it is desirable for the electrolyte to be fashioned in a gel state for preventing leakage (paragraph [0136]), but does not detail the constitution of such a gel electrolyte and does not expressly teach the gel being a gel polymer electrolyte including a polymer network in which oligomers containing a (meth)acrylate group are bonded in a three-dimensional structure.
In the battery art, Wu teaches that a battery comprising an electrolyte in a gel state, which is a gel polymer electrolyte comprising a binder such as polyethylene glycol diacrylate (paragraph [0044-0046]).  Such a binder provides a bonding effect in the three-dimensional structure of the gel-polymer electrolyte.
It would have been obvious to a person having ordinary skill in the art at the time of invention to fashion the electrolyte in a gel state by incorporating a binder such as polyethylene glycol diacrylate for the benefit of providing a solid or gel electrolyte as taught by Wu.  
It is noted that polyethylene glycol diacrylate has the structure which is equivalent or substantially equivalent to that of Formula 1-1 at claim 7; therefore, the rejection addresses the features of claim 5-7 and 13-14. 

Regarding claim 8, Chen and Wu remain as applied to claim 4.  The “formed by curing…” limitation of claim 8 is a product-by-process limitation.  As described in MPEP 2113, product-by process claims are only limited by the structure implied by the recited steps.  In this case, claim 8 not set forth additional structure other than the presence of a battery case.  The use of a battery case is conventional if not essential in the formation of a lithium secondary battery [Official Notice]; therefore, the inclusion of such a case is an obvious extension of the teachings of Chen and claim 8 does not patentably distinguish the claimed invention from the teachings of Chen and Wu as described.  

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Ahn (USP 10243239) prior art by applicant, teaches a polymer gel electrolyte comprising a compound having an ethylenically unsaturated group e.g. c23.
Matsuo (US 2015/0372305) teaches binder comprising oxyalkylene group, but positioned distally, not centrally.
Kim (US 2017/0187024)  teaches cross-linkable binders obtained from monomers comprising ethylenically unsaturated groups.
Ahn (US 2017/0229735) teaches a polymer gel electrolyte comprising a compound having an ethylenically unsaturated group.
Daigle (US 2021/0147604) teaches that the same compositions may be used as polymer electrolyte and binder applications (paragraph [0103]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723